Citation Nr: 1227295	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), to include as secondary to service-connected left shoulder reconstruction.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to service-connected left shoulder reconstruction.  

3.  Entitlement to an increased disability rating for service-connected left shoulder reconstruction, rated as 20 percent disabling prior to February 1, 2009, and as 40 percent disabling from February 1, 2009 forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2004 to August 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2007 and December 2008 rating decisions.  

In April 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, denied service connection for PTSD and a major depressive disorder.  The case was then transferred to the RO in Boston, Massachusetts.  In December 2008, the Boston RO denied entitlement to a rating in excess of 20 percent for a left shoulder disorder.  Thereafter, in a June 2009 rating decision the Veteran was assigned a temporary 100 percent rating for his left shoulder disability, effective from November 24, 2008 to January 31, 2009, pursuant 38 C.F.R. § 4.30, for surgery requiring the need for convalescence.  A 40 percent rating was assigned from February 1, 2009, forward.

In April 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The Veteran's claims for service connection for PTSD and for an increased rating for his left shoulder disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

FINDING OF FACT

The Veteran's major depressive disorder was incurred in, or caused by, his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a 
service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, there is no disputing the Veteran suffers from MDD.  He was initially diagnosed with MDD in December 2005, according to a VA treatment record and also to a private treatment record from Dr. Axelson.  This diagnosis was later confirmed by the November 2006 and March 2007 VA compensation examiners.  Moreover, the Veteran's various VA and private treatment providers, dating from December 2005 to the present, show his continuous treatment for MDD.  

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records are completely silent regarding complaints of or treatment for MDD, much less a diagnosis of this disorder.  His records do show, however, his treatment for the left shoulder disability.  Nevertheless, the Veteran was first diagnosed with depression in December 2005, less than four months after his separation from service.  

Thereafter, the Veteran was scheduled for a VA compensation examination in November 2006 to determine the nature and etiology of the his MDD.  During this examination, the examiner diagnosed MDD, but did not provide an etiological opinion.  Thereafter, a March 2007 Mental Health examination also provided a diagnosis of MDD.  The March 2007 examiner provided an opinion regarding the etiology of the Veteran's MDD and determined there was no etiological basis for attributing the MDD to the Veteran's left shoulder disability.  The examiner did not comment on whether the Veteran's major depressive disorder was either directly attributable to his military service or, alternatively, aggravated by the left shoulder disability.  

Regardless of the VA examiners' failure to provide etiological opinions concerning the nature of the Veteran's MDD, his VA and private medical records document his history of and treatment for this disorder.  And, importantly, in December 2005 Dr. Axelson specifically stated that the Veteran suffers from acute depression, precipitated by his injury and disruption in life plans.  Therefore, while the VA examiners failed to specifically attribute the Veteran's MDD to his military service or the service-connected disability, Dr. Axelson does find that the Veteran's MDD is the result of the in-service left shoulder injury.  While Dr. Axelson does not specifically state the injury is the one to the Veteran's left shoulder, one may make this logical deduction because there are no other documented injuries.  Additionally, an "absolute etiology" and "definite" and "obvious" etiology are not conditions precedent to granting service connection; instead, this need only be an as likely as not proposition.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

And, here, regardless of Dr. Axelson's finding that the MDD was precipitated by the Veteran's injury, there are other objective indications that the Veteran's MDD has continued during the years since his military service so as to, in turn, establish continuity of symptomatology and this required linkage to his service.  As already explained, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements - that is, to etiologically link the current disability to the disability shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  According to 38 C.F.R. § 3.303(b), with chronic disease shown as such in service (or, if applicable, within a presumptive period per § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

The Veteran testified during his Travel Board hearing in April 2011 that he never experienced any psychiatric disorders prior to service and, indeed, began experiencing depression after he injured his left shoulder because he wanted to go into the infantry and then into military intelligence.  However, due to his left shoulder injury, the Veteran was unable to do that, which he claimed caused his depression.  His friend also provided supporting testimony, including in terms of the depression she, too, had noticed.  The Veteran and his friend's testimony is competent evidence of the type of symptoms suggestive of depression, since the Veteran's military service and on an ongoing basis since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  Their lay hearing testimony also is credible since his continuous complaints referable to his MDD are documented throughout the record, starting just a few months after his separation form service.  Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's MDD is the result of his military service and to warrant the granting of service connection for a major depressive disorder.  38 C.F.R. § 3.102.  See also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.

ORDER

Service connection for major depressive disorder is granted.  



REMAND

The Board sincerely regrets any additional delay a remand of these claims may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran claims he suffers from PTSD as a result of his military service.  In the alternative, he attributes his PTSD to his service-connected left shoulder disability, which occurred during Ranger School.  The Veteran also states he suffers from PTSD due to the fact that two of his roommates were killed when they were deployed in Iraq.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, there is evidence that suggests that the Veteran suffers from PTSD.  This diagnosis is noted in his VA treatment record dated September 2008.  The Board notes that the Veteran has been provided VA psychiatric examinations, first in November 2006, then again in March 2007.  However, he was not diagnosed with PTSD until after these examinations were conducted, as reflected in his September 2008 VA outpatient treatment record.  But even these additional treatment records do not contain a medical nexus opinion concerning the etiology of any PTSD, and especially in terms of whether it is related or attributable to his military service, either directly or may be attributable to a service-connected disability.  So the Board must obtain this necessary medical comment before readjudicating this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning the Veteran's claim for an increased rating for his left shoulder disability, he was provided VA compensation examinations in November 2006, January 2009, March 2009 (although, this examination concerned mainly the scar resulting from the November 2008 surgical procedure), and, most recently in August 2009.  

At the April 2011 RO hearing, over one and one half years after the August 2009 VA compensation examination, the Veteran indicated he suffers from numbness in the left hand, which he believes is attributable to his left shoulder disability.  The August 2009 VA examiner did not specifically discuss any radiculopathy or neuropathy symptoms concerning the Veteran's left shoulder disability.  The Veteran also testified that he can only raise his arm shoulder level.  

And, since the Veteran has not received an additional VA compensation examination in almost three years to reassess the current severity of the left shoulder disability, including taking into consideration the Veteran's subjective complaints, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Board notes that during VA treatment in December 2005, the Veteran reported that he sought treatment with a psychiatrist during service.  In a VA Form 21-4142 dated in February 2008, the Veteran stated that he was treated by Dr. Renee Reinhart, a visiting therapist, at Community Health at Fort Irwin.  However, these records are not in the Veteran's claims file.  Consequently, the RO must attempt to obtain these service treatment records.  If these records are not available, a negative reply is requested and must be associated with the claims file. 

Also, any outstanding private treatment records relevant to the Veteran's claims should be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Veteran identified Drs. Poon, Goldberg, and Shureman, as private physicians who have treated him for his left shoulder disability and his PTSD.  The RO requested the Veteran's records from Drs. Goldberg and Shureman in February 2009, but it does not appear there was a response to this inquiry.  On the other hand, there is no indication the RO attempted to obtain the Veteran's records from Dr. Poon at any point during this appeal.  Therefore, all reasonable attempts should be made to obtain any outstanding private treatment records from these providers, as well as any recent treatment from Dr. Holovacs.

Additionally, the Veteran's VA Form 9 indicates the existence of outstanding VA treatment records for, at the very least, his left shoulder disability.  The Board notes there are a VA treatment records dating through May 2010 from the Boston VA Medical Center (VAMC) associated with the claims file.  However, the Veteran specifically stated that he was hospitalized at the Brockton, Massachusetts (VAMC) over Christmas and New Year's in 2009 to 2010.  See his VA Form 9, dated January 26, 2010.  VA has a duty to obtain these, and any additional outstanding treatment records from VA Medical Centers.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's complete service treatment records, to include any clinical records, specifically those referring to treatment provided by Dr. Renee Reinhart at Community Health at Fort Irwin.  If these records were not available, a negative reply is requested and must be associated with the claims file. 

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records pertaining to his claimed disabilities from the Boston VA Healthcare System, dated from December 2008 to the present, including any reports of hospitalization in December 2008 and December 2009/January 2010.   

3.  Make arrangements to obtain a complete copy of the Veteran's complete treatment records from John C. Schureman, Jacob Goldberg, M.D., and Dr. Poon.  

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Thomas Holovacs, M.D. at Massachusetts General Hospital, dated since May 2009.

5.  After receipt of all additional records, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should identify all current psychiatric disorders found to be present.  Specifically determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV.

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was caused by (a) the left shoulder injury that occurred during service in Ranger School, (b) learning of his friends' deaths in Iraq, or (c) frustration associated with his discharge from service due to medical reasons.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was either (a) caused by, or (b) aggravated by, his service-connected left shoulder disorder.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Schedule the Veteran for a VA examination of his left shoulder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left shoulder reconstruction.

The examiner should identify any orthopedic and neurological findings related to this service-connected disability and fully describe the extent and severity of those symptoms.

The examiner should report the range of motion of the left shoulder, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

8.  Finally, readjudicate the claims.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


